Citation Nr: 1530825	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  13-18 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2002 to May 2002 and from December 2003 to March 2005, with additional National Guard service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2011 and March 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina.

The Veteran testified at a hearing before a Decision Review Officer (DRO) in February 2014.  A transcript of the proceeding has been associated with the claims file.

In her June 2013 substantive appeal, the Veteran also requested to testify at a Board videoconference hearing.  The record reflects that the RO notified the Veteran that a hearing before a Veterans Law Judge had been scheduled in May 2015.  However, the Veteran did not appear for the Board hearing, and the notification letter was not returned by the United States Postal Service as undeliverable.  As neither the Veteran nor her representative has requested to reschedule the hearing, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2014).


FINDING OF FACT

The probative, competent evidence does not demonstrate that the Veteran has a bilateral hearing loss disability for VA purposes.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issues decided herein.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  December 2010 and January 2012 letters satisfied the duty to notify provisions, to include notification of the regulations pertinent to the establishment of an effective date and disability rating. 

The evidence includes the Veteran's service treatment records, VA treatment records, VA examination reports, and lay evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Veteran underwent VA examination in connection with her service connection claims for left and right ear hearing loss in November 2010, January 2013, and February 2014.  Upon review, the Board finds the VA examinations and opinions sufficient and adequate.  The VA examiners reviewed the Veteran's relevant medical history and lay statements, completed physical examinations and other appropriate testing, and provided opinions as to the clinical findings.  In addition, the VA examiners provided an adequate rationale for the opinion stated, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion, not from the mere fact that the claims file was reviewed).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met with respect to the Veteran's service connection claims for left and right ear hearing loss.  38 C.F.R. § 3.159(c)(4).  

In February 2014, the Veteran testified at a hearing before a DRO.  Pursuant to 
38 C.F.R. § 3.103(c)(2) (2014) a DRO who conducts a hearing must fulfill two duties. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the DRO hearing, the Veteran was assisted by her representative.  The representative and the DRO asked questions to draw out relevant evidence in support of the Veteran's appeal.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran and her representative, through testimony and questioning demonstrated actual knowledge of the elements necessary to substantiate her claim.  Neither the representative nor the Veteran have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that the DRO complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2).

There is no indication in the record that any additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 
18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 543; see also Dingess/Hartman, 19 Vet. App. at 486.

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence not explicitly discussed herein have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service, or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts that she has bilateral hearing loss as the result of exposure to acoustic trauma during active duty.  Specifically, she contends that she was exposed to loud noises during her service as a Motor Transport Operator.  

The Veteran was provided with VA audiological examinations in November 2010, January 2013, and February 2014.  The examiners reviewed the claims file and medical history, and noted the Veteran's in-service noise exposure.  Puretone threshold and Maryland CNC speech recognitions tests were also conducted.

In November 2010, puretone thresholds, in decibels, were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
10
10
15
LEFT
5
5
5
5
5

The Veteran's speech recognition ability was 94 percent in both ears.  The VA examiner indicated that these test results reflected clinically normal hearing.

In January 2013, puretone thresholds, in decibels, were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
30
5
10
10
35
LEFT
0
5
0
5
0

The Veteran's speech recognition ability was 94 percent in the right ear and 98 percent in the left ear.  The VA examiner diagnosed sensorineural hearing loss in the right ear, and found that the left ear demonstrated normal hearing.  The examiner further noted that while the Veteran had right ear sensorineural hearing loss, it did not meet the criteria to be considered a disability for VA purposes under 38 C.F.R. § 3.385.

In February 2014, puretone thresholds, in decibels, were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
0
5
30
LEFT
0
5
0
5
0

The Veteran's speech recognition ability was 94 percent in the right ear and 100 percent in the left ear.  The VA examiner again diagnosed sensorineural hearing loss in the right ear, and found normal hearing in the left ear.  The examiner noted that the Veteran had normal hearing sensitivity (not disabling) for VA purposes.

Additionally, the Board has reviewed the Veteran's VA treatment records and service treatment records, which contain other audiological testing conducted during the Veteran's active and inactive service, including during the pendency of the appeal.  Upon review, while the Veteran does have a diagnosis of right ear sensorineural hearing loss, no audiological examination of record conducted at any time demonstrates an auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 hertz of 40 decibels or greater; or auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz of 26 decibels or greater; or speech recognition scores using the Maryland CNC Test less than 94 percent.  Auditory thresholds, at worst, were 30 decibels in the right ear and 5 decibels in the left ear.  No more than two auditory thresholds were above 26 decibels at any time.  

The evidence in this case reflects that the Veteran does not currently have a hearing loss disability for VA purposes in either ear.  As described, audiometric testing revealed that the Veteran had no auditory thresholds at any relevant frequency above 35 decibels, that she had no more than two auditory thresholds above 26 decibels at any given time, and that her Maryland CNC tests reflected scores of at least 94 percent bilaterally.  These results do not reflect that the Veteran has a bilateral hearing loss disability as established by 38 C.F.R. § 3.385.  The Veteran has not challenged the accuracy of any of the audiometric results and has not submitted any additional evidence in support of her claim that her reported hearing loss meets the threshold requirements set out by 38 C.F.R. § 3.385.  While the Veteran is competent to report what comes to her through her senses, including diminished hearing capacity, she is not competent to assess that she has a hearing loss disability for VA purposes.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Such determination may only be made by audiometric testing, and CNC Word List speech recognition testing.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In summary, the Board finds that evidence of a present disability has not been presented in the case of the Veteran's reported left and right ear hearing loss; and, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is also no competent evidence of a hearing loss disability for VA purposes at any point during the claims period or shortly before.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Accordingly, the Veteran's claims for entitlement to service connection for left and right ear hearing loss are denied.

ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


